UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                 No. 17-1780


DEREK N. JARVIS,

               Plaintiff - Appellant,

          v.

THE CITY OF ALEXANDRIA MAYOR’S OFFICE; ALEXANDRIA CITY
COUNSEL; ALEXANDRIA CITY MANAGER,

               Defendants - Appellees.



                                 No. 17-1804


DEREK N. JARVIS,

               Plaintiff - Appellant,

          v.

THE CITY OF ALEXANDRIA MAYOR’S OFFICE; ALEXANDRIA CITY
COUNSEL; ALEXANDRIA CITY MANAGER,

               Defendants - Appellees.
                                      No. 17-1805


DEREK N. JARVIS,

                    Plaintiff - Appellant,

             v.

THE CITY OF ALEXANDRIA MAYOR’S OFFICE; ALEXANDRIA CITY
COUNSEL; ALEXANDRIA CITY MANAGER,

                    Defendants - Appellees.




Appeals from the United States District Court for the Eastern District of Virginia, at
Alexandria. James C. Cacheris, Senior District Judge. (1:17-cv-00378-JCC-JFA)


Submitted: October 17, 2017                                   Decided: October 19, 2017


Before FLOYD and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Derek N. Jarvis, Appellant Pro Se. Travis Sands MacRae, OFFICE OF THE CITY
ATTORNEY, Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                             2
PER CURIAM:

      Derek N. Jarvis appeals the district court’s orders dismissing his civil action,

dismissing his motion to reconsider under Fed. R. Civ. P. 59(e), and imposing a prefiling

injunction applicable to future filings.   We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Jarvis v. The City of Alexandria, No. 1:17-cv-00378-JCC-JFA (E.D. Va. June 12, 22, 28,

2017). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                            AFFIRMED




                                           3